Citation Nr: 1814693	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to dependency, indemnity, and compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.  He died in January 2001.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Florida.

Jurisdiction was subsequently transferred to Denver, Colorado.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to DIC benefits have been met.  38 U.S.C. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2018 written statement, the appellant stated that she wanted to withdraw the appeal of entitlement to DIC benefits.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (c) (2017).

As a result of the appellant's withdraw of the appeal, no allegation of error of fact or law remains before the Board for consideration.

Therefore, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER


Entitlement to DIC benefits is dismissed.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


